Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 1 of
                                           28



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA


   In re                                                         Case No. 19-13253

   Offshore Marine Contractors, Inc.,                            Chapter 11

                         Debtor                                  Section B




   Offshore Marine Contractors, Inc.

        Plaintiff
                                                               Adversary Proceeding 20-____
   Versus

   Caterpillar Financial Services Corp.

        Defendant

   ________________________________________

               COMPLAINT FOR PRELIMINARY INJUNCTION, PERMANANENT
             INJUNCTION, AND DECLARATORY RELIEF PURSUANT TO 11 U.S.C.
           §§ 105 AND 362 AND FEDERAL RULE OF BANRUPTCY PROCEDURE 7065

            NOW INTO COURT, through undersigned counsel, comes Offshore Marine

   Contractors, Inc. (“Debtor”), as debtor and debtor-in-possession, to file this Complaint

   (“Complaint”) for (i) Preliminary and Permanent Injunctions, restraining Caterpillar Financial

   Services Corporation (“Caterpillar”) from asserting certain claims against Raimy D. Eymard

   (“Raimy Eymard”), Louis J. Eymard, II (“Louis Eymard”), and Michael M. Eymard (“Michael

   Eymard”) (together, the “Guarantors”) for alleged breaches of agreements and to enforce

   guarantees of a loan extended prepetition by Caterpillar to Debtor (the “Caterpillar Loan”) and/or

   (ii) an Order declaring proceedings against Guarantors to be automatically stayed pursuant to 11

   U.S.C. § 362. In support of the Complaint, the Debtor respectfully states the following:

                                                   1
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 2 of
                                           28



                                           BACKGROUND

                                The Debtor’s Bankruptcy Proceedings

          1.      On December 4, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

   for relief pursuant to Chapter 11 of Title 11 of the United States Code.

          2.      The Debtor continues to operate its businesses and manage its property as

   debtor-in-possession pursuant to 11 U.S.C. §§ 1107 and 1108.

          3.     No trustee or committee of unsecured creditors has been appointed in this matter.

                                   Guarantors’ Roles in the Debtor

          4.      Raimy Eymard is the President and Chief Financial Officer of the Debtor, whose

   duties entail a focus on company operations, with special knowledge of the Debtor’s vessels and

   the operation of the same.

          5.      Louis Eymard is the Chief Operations Officer for the Debtor, in charge of day to

   day operation and management of the Debtor’s vessel fleet.

          6.      Michael Eymard is a founder, former Chief Executive Officer, and presently sits

   on the Debtor’s board of directors.

          7.     Each of the Eymards are central to the successful reorganization of the Debtor, its

   operations, its business, and its emergence from Chapter 11.

          8.     Michael Eymard, while not currently an executive officer, is a founder and built

   the Debtor. Michael Eymard is intimately familiar with the market and operational issues

   confronting the Debtor. Michael Eymard is a board member and, in that capacity, oversees the

   executives of the Debtor.




                                                    2
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 3 of
                                           28



                           The Debtor’s Restructuring Efforts and Plans

          9.      The Guarantors have, to this point, been intimately involved with the

   reorganization of the Debtor.

          10.     The Guarantors are expected to continue to play a crucial role in the restructuring

   of the Debtor. Any distraction of the Guarantors from their work would therefore be extremely

   damaging to the chances of a successful reorganization.

          11.     Moreover, at the present time, the Debtor is working towards proposing a plan of

   reorganization which would benefit all creditors. The Debtor believes that it has the support of

   its largest secured creditor, Bluehenge Secured Capital SBIC, LP (“Bluehenge”), for a plan

   which would provide for a restructuring of secured debt obligations to match the value of the

   underlying collateral for each, and would provide an opportunity for unsecured creditors to

   receive a return on their claims. The plan under discussion at present would provide that the

   Guarantors potentially make new value contributions to the Debtor for it to successfully emerge

   from bankruptcy.

          12.     The ability of the Guarantors to make such new value contributions will be

   severely impacted if creditors who hold guarantees “race to the courthouse” to liquidate such

   guarantee obligations. In addition to the Guarantee Agreements (defined below) executed in

   favor of Caterpillar, the Guarantors have executed additional guarantees in favor of other

   creditors of the Debtor, including but not limited to Mississippi River Bank, Bluehenge, Wells

   Fargo Equipment Finance, Inc., Glencor, Inc., and United Community Bank. Allowing one of

   these parties to rush to execute against the Guarantors has significant risk to upset the delicate

   balance between a successful reorganization and ultimate liquidation.




                                                   3
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 4 of
                                           28



                               The Caterpillar Loan and Complaint

          13.    Through a Loan dated November 11, 2013, a Loan Agreement dated November

   26, 2012, and First Preferred Ship Mortgage, Caterpillar loaned the Debtor approximately $10

   million to acquire vessel L/B RAIMY EYMARD (the “Caterpillar Loan”). The Guarantors

   executed personal guarantees of the Caterpillar Loan (the “Guarantee Agreements”)

          14.    On February 4, 2019, Caterpillar initiated an action in the United States District

   Court for the Eastern District of Louisiana against the L/B RAIMY EYMARD, in rem, the

   Debtor, and the Guarantors (the “Caterpillar Action”). The complaint initiating the Caterpillar

   Action (the “Caterpillar Complaint”) is attached hereto as Exhibit “A.” The Caterpillar

   Complaint alleged material breaches of Caterpillar Loan and sought to enforce the Guarantee

   Agreements. See Caterpillar Compl. ¶¶ 16-27, 34-35. On the Petition Date, Caterpillar filed a

   Motion for Summary Judgment against all defendants in the Caterpillar Complaint. Subsequent

   to the Petition Date, Caterpillar filed a Motion to Reset and Proceed against Non-Debtor

   Guarantors (the “Motion to Reset”) (attached hereto as Exhibit “B”) seeking to have the Motion

   for Summary Judgment reset against the Guarantors. The Motion to Reset has a submission date

   of January 29, 2020.

                                    JURISDICTION AND VENUE

          15.    Pursuant to 28 U.S.C. §§ 157(b) and 1334, this Court has jurisdiction (i) to hear

   and determine this Complaint, and (ii) over the persons and property affected hereby. The

   subject matter of this Complaint is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and

   (G).

          16.    The venue of this proceeding and this Complaint is proper in this district pursuant

   to 28 U.S.C. §§ 1408 and 1409.

                                                  4
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 5 of
                                           28



           17.     The relief sought with this Complaint is based upon §§ 362 and 105 of the

   Bankruptcy Code.

                                                 THE PARTIES

           18.     The Plaintiff is the Debtor, who filed a voluntary petition for chapter 11

   bankruptcy relief on December 4, 2019. The last four digits of the taxpayer identification

   number for the Debtor are 6077. The Debtor may be reached through undersigned counsel.

           19.     Upon information and belief, Defendant Caterpillar is a corporation organized and

   existing under the laws of the State of Delaware, with its principal place of business in

   Tennessee, doing business in the State of Louisiana, and may be served through its registered

   agent, CT Corporation System, 3867 Plaza Tower Dr., Baton Rouge, LA 70816.

                                           CAUSES OF ACTION

                            COUNT ONE: PRELIMINARY INJUNCTION

           20.     Plaintiff incorporates all prior paragraphs into this section to the extent not

   inconsistent, as if fully set forth herein.

           21.     Debtor respectfully requests that this Court use the powers granted to it under 11

   U.S.C. § 105(a) to issue a Preliminary Injunction to enjoin Caterpillar from proceeding with its

   claims against the Guarantors for breach of the Guarantee Agreements until a hearing for a

   permanent injunction is held before this Court, as these claims will irreparably harm the Debtor’s

   ability to reorganize.

   I.      An Injunction Granted under Section 105 Requires Unusual Circumstances and the
           Classic Prerequisites for Injunctive Relief

           22.     Should this Court find that the stay does not automatically apply to actions against

   Guarantors pursuant to § 362, as alleged in Count Three, this Court should still choose to stay the

   Caterpillar Action in order to protect the Estate, which requires a showing of “unusual
                                                      5
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 6 of
                                           28



   circumstances” and that the prerequisites for injunctive relief are met.

          A.      “Unusual Circumstances” Exist in this Case to Justify an Injunction

          23.     “Unusual circumstances” necessary for injunctive relief under 11 U.S.C. § 105 are

   present here. Circumstances qualify as “unusual” “1) when the nondebtor and the debtor enjoy

   such an identity of interests that the suit against the nondebtor is essentially a suit against the

   debtor, and 2) when the third-party action will have an adverse impact on the debtor's ability to

   accomplish reorganization.” Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746, 761 (5th Cir.

   1995). “When either of these circumstances occur, an injunction may be warranted.” Id.

          24.     Here, sufficient “identity of interests” exists between the Guarantors and the

   Debtor such that if Caterpillar is permitted to continue to pursue the Caterpillar Action against

   the Guarantors it will be essentially pursuing those claims against the Debtor and the assets of

   the Debtor’s estate. And as to the second circumstance, Debtor asserts that, if allowed to

   proceed, the Caterpillar Action will have a significant adverse impact on the Debtor’s ability to

   reorganize. See, e.g., SAS Overseas Consultants v. Benoit, No. CIV.A. 99-1663, 2000 WL

   140611, at *3 (E.D. La. Feb. 7, 2000) (citing In re Venzke Steel Corp., 142 B.R. 183, 183 (Bankr.

   N.D. Ohio 1992)). Therefore, “unusual circumstances” as to each of the Guarantors sufficient to

   satisfy the first requirement of the entry of a preliminary injunction under 11 U.S.C. § 105 are

   present.

          B.      The Prerequisites for a Preliminary Injunction are Met

          25.     The second half of the test to stay the Caterpillar Action as to the Guarantors,

   which requires the movants to demonstrate that the classic requirements for a preliminary

   injunction are met, is satisfied here. The prerequisites for a preliminary injunction are:




                                                     6
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 7 of
                                           28



                (a) a substantial likelihood that the movant will prevail on the merits; (b) a
                substantial threat that the movant will suffer irreparable injury if the
                injunction is not granted; (c) that the threatened injury to the movant
                outweighs the threatened harm an injunction may cause the party opposing
                the injunction; and (d) that the granting of the injunction will not disserve the
                public interest.

   Lentz v. Cahaba Disaster Relief, LLC (In re CDP Corp., Inc.), 462 B.R. 615, 629 (Bankr. S.D.

   Miss. 2011).

                   1.      The Guarantors can demonstrate a likelihood of success on the merits

          26.      “Bankruptcy courts have defined success on the merits as ‘the probability of a

   successful plan or reorganization.’” In re The Babcock & Wilcox Co., No. 00-1051, 2001 WL

   536305, at *7 (E.D. La. May 18, 2001) (quoting In re Otero Mills, Inc., 21 B.R. 777, 779 (Bankr.

   D.N.M.)).

          27.      A substantial likelihood exists that the Debtor will be able to reorganize

   successfully, assuming the Caterpillar Action against the Guarantors is stayed. Although the

   Debtor cannot now predict a positive outcome in reorganization with absolute certainty, that does

   not mean that the Guarantors cannot show success on the merits. See Nelson v. Gen. Elec.

   Capital Corp. (In re Steven P. Nelson, D.C., P.A.), 140 B.R. 814, 816 (Bankr. M.D. Fla. 1992)

   (“This Chapter 11 case is still in an embryonic stage and it is clearly unreasonable to require the

   Debtor at this early stage of the case to make detailed projections of the terms or anticipated

   feasibility of its plan of reorganization.”). Successful reorganization in this case appears likely,

   but it will be much less likely if the Guarantors are distracted in defending a $6-7 million claim

   as a result of the adjudication of the Caterpillar Action at this time.         Therefore, the first

   prerequisite justifying preliminary injunctive relief is met.




                                                     7
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 8 of
                                           28



                  2.     The Guarantors can demonstrate irreparable harm

          28.     The same circumstances that indicate that the reorganization will be adversely

   impacted will often also prove irreparable harm. See id. Courts have consistently found

   irreparable harm where a key officer in the debtor organization would be distracted by defending

   a claim brought forth by a creditor. See SAS Overseas Consultants v. Benoit, No. CIV A 99-

   1663, 2000 WL 140611, at *4 (E.D. La. Feb. 7, 2000).

          29.     The Debtor depends on the Guarantors for oversight of the businesses in general,

   and of their various components in particular. If the Guarantors are not allowed to devote 100%

   of their time to the reorganization process during this critical juncture, reorganization will be

   irreparably harmed as successful reorganization may not be possible, thus demonstrating the

   requisite showing of irreparable harm. In the absence of a stay or injunction of the Caterpillar

   Action, the Guarantors’ energies and resources that will be expended in defending the Caterpillar

   Action and will be expended to the detriment of both the Debtor and its creditors. See In re

   Venzke Steel Corp., 142 B.R. 183, 185 (Bankr. N.D. Ohio 1992).

                  (3)    The threatened injury to the Debtor and its creditors outweighs the
                         threatened harm an injunction may cause Caterpillar

          30.     The Debtor will be irreparably harmed if the Caterpillar Action is not enjoined

   against the Guarantors, but no reason exists to suspect that Caterpillar will suffer harm at all.

   Caterpillar has security in a significant asset of the Debtor. Furthermore, the relief sought by

   Debtor will merely delay the Caterpillar Action against the Guarantors; it will not bar Caterpillar

   from bringing its claims after reorganization. See SAS Overseas Consultants, No. CIV.A. 99-

   1663, 2000 WL 140611, at *5.




                                                   8
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 9 of
                                           28



                   (4)        Granting the injunction will not disserve the public interest

           31.     Finally, as demonstrated above, harm to Caterpillar is non-existent or negligible,

   while “the issuance of an injunction will serve the public interest as promoting the reorganization

   of a potentially viable company.” In re Venzke Steel Corp., 142 B.R. at 185. All creditors,

   including Caterpillar, of course benefit from a successful reorganization.

           32.     Given that the prerequisites for an injunction are met and that there are “unusual

   circumstances,” an injunction should issue enjoining the Caterpillar Action against the

   Guarantors until reorganization can be accomplished.

                              COUNT TWO: PERMANENT INJUNCTION

           33.     Plaintiff incorporates all prior paragraphs into this section to the extent not

   inconsistent, as if fully set forth herein.

           34.     Debtor respectfully requests that this Court issue a permanent injunction enjoining

   the Caterpillar Action from proceeding against the Guarantors during the pendency of Debtor’s

   Chapter 11 bankruptcy proceedings. Such an injunction, conditioned on the pendency of the

   bankruptcy, does not conflict with § 524 of the Bankruptcy Code (which prohibits the discharge

   of the debts of non-debtors) because it does not deny Caterpillar its claims against the

   Guarantors, but merely imposes a delay. Cf. Matter of Zale Corp., 62 F.3d 746, 760 (5th Cir.

   1995). By tying the injunction to Chapter 11 proceedings, the injunction will have a definite end

   date, and will therefore not constitute a discharge, but will give protection to the Debtor only for

   the period it is needed.

                               COUNT THREE: DECLARATORY ORDER

           35.     Plaintiff incorporates all prior paragraphs into this section to the extent not

   inconsistent, as if fully set forth herein.

                                                       9
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 10 of
                                           28



          36.     As an alternative to the relief requested in Count Two, the Debtor requests that

   this Court issue a declaratory order pursuant to § 105 of the Bankruptcy Code, finding that the

   automatic stay imposed by 11 U.S.C. § 362 applies to the Guarantors because the Guarantors’

   identities of interests with the Debtor are such that Caterpillar is essentially pursuing claims

   against the Debtor if the matter is not stayed.

          37.     Although the automatic stay of proceedings pursuant to § 362(a)(1) “is generally

   said to be available only to the debtor, not third party defendants or co-defendants,” courts have

   observed that “‘there are cases [under § 362(a)(1)] where a bankruptcy court may properly stay

   the proceedings against non-bankrupt co-defendants.’” A.H. Robins Co. v. Piccinin, 788 F. 2d

   994, 999 (4th Cir. 1986).       Specifically, “a bankruptcy court may invoke § 362 to stay

   proceedings against non-bankrupt co-defendants where ‘there is such identity between the debtor

   and the third-party defendant that the debtor may be said to be the real party defendant and that a

   judgment against the third-party defendant will in effect be a judgment or finding against the

   debtor.’” Reliant Energy Servs., Inc. v. Enron Canada Corp., 349 F. 3d 816, 825 (5th Cir. 2003)

   (quoting A.H. Robins Co, 788 F. 2d at 999).

          38.     In this case, the Guarantors are intertwined with the Debtor such that it is

   necessary to issue a stay to delay proceedings against the Guarantors, not only for the sake of the

   Guarantors and the Debtor, but also all creditors in this case. See In re Eagle-Picher Indus., Inc.,

   963 F.2d 855, 857-61 (6th Cir. 1992). The Guarantors, as key officers and directors of the

   Debtor, are critical to reorganization and allowing the claims against the Guarantors would be to

   the great detriment of the reorganization and the creditors. See SAS Overseas Consultants, No.

   CIV.A. 99-1663, 2000 WL 140611, at *3. Thus, this Court should issue an Order extending the

   automatic stay to pursuant to its § 105 equitable powers. See id.

                                                     10
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 11 of
                                           28



                                      PRAYER FOR RELIEF

          WHEREFORE, the Debtor respectfully requests that this Court (i) following notice and

   hearing, enter Preliminary and Permanent Injunctions, enjoining the Caterpillar Action from

   proceeding against the Guarantors during the pendency of the Debtor’s bankruptcy proceedings;

   or (ii) alternatively, issue an Order extending the automatic stay imposed by § 362 of the

   Bankruptcy Code to the non-debtor Guarantors.

                                                Respectfully Submitted,

                                                STEWART ROBBINS BROWN & ALTAZAN, LLC
                                                301 Main Street, Suite 1640
                                                P. O. Box 2348
                                                Baton Rouge, LA 70821-2348
                                                (225) 231-9998 Telephone
                                                (225) 709-9467 Fax

                                        By:     /s/ P. Douglas Stewart, Jr.__________
                                                Paul Douglas Stewart, Jr. (La. #24661)(T.A.)
                                                dstewart@stewartrobbins.com
                                                Brandon A. Brown (La. #25592)
                                                bbrown@stewartrobbins.com
                                                Garrett A. Anderson (La. #38657)
                                                ganderson@stewartrobbins.com

                                                Proposed Counsel for Offshore Marine
                                                Contractors, Inc.


   Please Serve:

   Caterpillar Financial Services Corporation
   CT Corporation System
   3867 Plaza Tower Dr.
   Baton Rouge, LA 70816




                                                   11
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 12 of
                                           28




                             EXHIBIT A
                     THE CATERPILLAR COMPLAINT
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 13 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 14 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 15 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 16 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 17 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 18 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 19 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 20 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 21 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 22 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 23 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 24 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 25 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 26 of
                                           28




                                 EXHIBIT B
                              MOTION TO RESET
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 27 of
                                           28
Case 19-13253 Doc 138 Filed 01/15/20 Entered 01/15/20 10:25:20 Main Document Page 28 of
                                           28
